DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 19, and 20 recite the limitation "the second depth map" in the claims.  There is insufficient antecedent basis for this limitation in the claim. It is suggested that “the second depth map” should be changed to “a second depth map” or appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: receiving module to receive, processing module to process, and output module to output in claim 18.
The corresponding structures are identified in the specification, paragraph [0051] and 501, 503, and 505 of figure 5, for receiving module to receive, processing module to process, and output module, paragraph [0052] the modules can be implemented in at least one processor 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-8, and 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN 109194888 (A), Publication: 2019-01-11).
	The rejections rely on the English translation of the CN 109194888 (A).
Regarding claim 1, Wang discloses an image synthesis method for free-viewpoint (pages 2-7, figure 1), including: 
correcting a first depth map based on a first color map and the first depth map inputted (Page 2, lines 20-36; Page 6, lines 13-23, the input color map and depth map, first extract the edge information of the depth map and the color map, and perform extended alignment of the edges, so that errors of some edges in the depth map are corrected, left repaired DEP and right repaired DEP of fig. 1), 
wherein the first color map includes a left image and a right image (Page 3, lines 9-11, the two left and right original inputs), and the first depth map includes a left image and a right image (DEP and RGB of fig. 1; Page 3, lines 1-8, the left projection depth map is LD, and the right projection depth map is RD); 
forward-projecting the second depth map to a virtual viewpoint position based on the pose of a virtual viewpoint to obtain a third depth map (Page 3, lines 1-8, forward projecting to the virtual viewpoint, filtered depth map located at the virtual viewpoint, Forward projection and median filter of fig. 1), 
where the third depth map is a projection map located at the virtual viewpoint position (Page 3, lines 5-8, to obtain the filtered depth map located at the virtual viewpoint, the left projection depth map is LD, and the right projection depth map is RD; Page 6, lines 16-17, Left virtual DEP and Right virtual DEP of fig. 1); 

where the second color map is a projection view of the first color map at the virtual viewpoint position (Page 3, lines 9-11 and Page 7, lines 26-28, back projection is performed to obtain a color projection view of the left and right images of the virtual position, Left virtual RGB and Right virtual RGB of fig. 1); 
correcting the second color map by using an optical flow algorithm to obtain a third color map (Page 3, lines 13-30; Page 6, lines 21 and 22, Optical flow correction of fig. 1), where the optical flow algorithm implements aligning the left and right images of the second color map (Page 3, lines 20 and 31, Page 10, lines 34-39); 
performing weighting calculation and blending on the third color map to obtain a composite image (Page 3, lines 32-37; Page 4, lines 1-9; Page 6, lines 22-25, Weight Fusion and Edge Smoothing of fig. 1).  
Regarding claim 2, Wang further teaches the method according to claim 1, further comprising: using an image inpainting algorithm to repair the composite image, to fill the local vacancies existing in the composite image (Page 6, lines 19-20, 34-39, the two projection images are filled into the respective vacant regions).  
Regarding claim 3, Wang further teaches the method according to claim 2, further comprising: smoothing the repaired composite image to make the edges of the repaired composite image smooth (Page 4, lines 5-9; Page 6, lines 19-20).  

Regarding claim 7, Wang further teaches the method according to claim 1, the forward-projecting the second depth map to a virtual viewpoint position based on the pose of a virtual viewpoint to obtain a third depth map, further comprising: filtering the third depth map (Page 3, lines 5-11).  
Regarding claim 8, Wang further teaches the method according to claim 7, the filtering is preferably median filter (Page 3, lines 5-11, median filter of fig. 1).  
Regarding claim 11, Wang further teaches the method according to claim 1, the performing weighting calculation and blending on the third color map to obtain a composite image, including: determining the weights of the left image and the right image of the third color map based on the positions of the left and right images of the third color map and the virtual viewpoint position (Page 3, lines 31-37), wherein the weights of the left image and the right image of the third color map are based on the weights of the virtual viewpoint locations ( Page 3, lines 32-37); performing the weighting calculation and blending to obtain a composite image according to the weight of the left image of the third color map and the weight of the right image (Page 4, lines 1-8).  

Regarding claim 13, Wang further teaches the method according to claim 2, the image in-painting algorithm preferably uses the FMM algorithm (Page 4, lines 3-4).  
Regarding claim14, Wang further teaches the method according to claim 3, the smoothing method including: extracting the edge region of the third depth map in the composite image, and performing median filtering on the edge region of the third depth map (Page 4, lines 5-9); extracting the edge region of the composite image and performing Gaussian blur on the edge region of the composite image (Page 4, lines 5-9).  
Regarding claim 15, Wang further teaches the method according to claim 1, the first color map is an image taken by imaging devices with different poses (Page 2, lines 30-31).  
Regarding claim 16, Wang further teaches the method according to claim 1, the first depth map is an image taken by an imaging device at a different poses and/or an image obtained using a depth estimation algorithm (Page 2, lines 31-32).  
Regarding claim 17, Wang further teaches the method according to claim 1, the location of the virtual viewpoint is preferably located between a plurality of imaging devices (Page 2, lines 30-32, cameras, the virtual viewpoint is created between the cameras).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fan (US 9736449 B1) in view of Kirk (US 20130321590 A1). 
Regarding claim 18, Fan discloses an image synthesis apparatus (fig. 2) for viewpoint, comprising: receiving module, to receive a first color map and a first depth map (211 of fig. 2, receiving color value and depth map, 226 of fig. 2, 310-340 of fig. 3, fig. 6, Col. 4, lines 43-50); processing module, to process the first color map and the first depth map to synthesize an image (212-214 of fig. 2, process the color value and depth map to generate 3D, fig. 3, Col. 6, lines 30-55); output module, to output the composite image (214 of fig. 2, generates a modified image, 3D image, Col. 6, lines 3-9).  
	It is noted that Fan does not teach a free-viewpoint as claimed.
	Kirk teaches a free-viewpoint ([0002 and 0036]).
	Taking the teachings Fan and Kirk together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the free-viewpoint of Kirk into the viewpoint system of Fan to produce better quality images that are synthesized in the virtual viewpoint. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fan (US 9736449 B1) in view of Kirk (US 20130321590 A1) as applied to claim 18, and further in view of Wang et al. (CN109194888A, Publication: 2019-01-11).
Regarding claim 19, Fan and Kirk do not teach the processor is to process the first color map and the first depth map to synthesize an image including: correcting a first depth map based on a first color map and the first depth map inputted, wherein the first color map includes a left image and a right image, and the first depth map includes a left image and a right image; forward-projecting the second depth map to a virtual viewpoint position based on the pose of a virtual viewpoint to obtain a third depth map, where the third depth map is a projection map located at the virtual viewpoint position; back-projecting the left and right color maps closest to the virtual viewpoint position in the first color map to the virtual viewpoint position based on the third depth map to obtain a second color map, where the second color map is a projection view of the first color map at the virtual viewpoint position; correcting the second color map by using an optical flow algorithm to obtain a third color map, where the optical flow algorithm implements aligning the left and right images of the second color map; performing weighting calculation and blendering on the third color map to obtain a composite image.  
Wang teaches an image synthesis for free-viewpoint (pages 2-7, figure 1), including: 
correcting a first depth map based on a first color map and the first depth map inputted (Page 2, lines 20-36; Page 6, lines 13-23, the input color map and depth map, first extract the edge information of the depth map and the color map, and perform extended alignment of the edges, so that errors of some edges in the depth map are corrected, left repaired DEP and right repaired DEP of fig. 1), 

forward-projecting the second depth map to a virtual viewpoint position based on the pose of a virtual viewpoint to obtain a third depth map (Page 3, lines 1-8, forward projecting to the virtual viewpoint, filtered depth map located at the virtual viewpoint, Forward projection and median filter of fig. 1), 
where the third depth map is a projection map located at the virtual viewpoint position (Page 3, lines 5-8, to obtain the filtered depth map located at the virtual viewpoint, the left projection depth map is LD, and the right projection depth map is RD; Page 6, lines 16-17, Left virtual DEP and Right virtual DEP of fig. 1); 
back-projecting the left and right color maps closest to the virtual viewpoint position in the first color map to the virtual viewpoint position based on the third depth map to obtain a second color map (Page 4, lines 9-11, to obtain two projection color maps at the virtual viewpoint position, Back projection of fig. 1), 
where the second color map is a projection view of the first color map at the virtual viewpoint position (Page 3, lines 9-11 and Page 7, lines 26-28, back projection is performed to obtain a color projection view of the left and right images of the virtual position, Left virtual RGB and Right virtual RGB of fig. 1); 
correcting the second color map by using an optical flow algorithm to obtain a third color map (Page 3, lines 13-30; Page 6, lines 21 and 22, Optical flow correction of fig. 1), where the 
performing weighting calculation and blending on the third color map to obtain a composite image (Page 3, lines 32-37; Page 4, lines 1-9; Page 6, lines 22-25, Weight Fusion and Edge Smoothing of fig. 1).   
Taking the teachings Fan, Kirk, and Wang together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the synthesizing free-viewpoint method of Wang into the combined system of Fan and Kirk to reduce the size and number of holes in the depth map. 

Claim 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN109194888A, Publication: 2019-01-11) in view of Fan (US 9736449 B1).
Regarding claim 20, Wang teaches an electronic device (Pages 6 and 7) for synthesizing images for free-viewpoint (Pages 2- 7, figure 1), including: 
correcting a first depth map based on a first color map and the first depth map inputted (Page 2, lines 20-36; Page 6, lines 13-23, the input color map and depth map, first extract the edge information of the depth map and the color map, and perform extended alignment of the edges, so that errors of some edges in the depth map are corrected, left repaired DEP and right repaired DEP of fig. 1), 
wherein the first color map includes a left image and a right image (Page 3, lines 9-11, the two left and right original inputs), and the first depth map includes a left image and a right image (DEP and RGB of fig. 1; Page 3, lines 1-8, the left projection depth map is LD, and the right projection depth map is RD); 

where the third depth map is a projection map located at the virtual viewpoint position (Page 3, lines 5-8, to obtain the filtered depth map located at the virtual viewpoint, the left projection depth map is LD, and the right projection depth map is RD; Page 6, lines 16-17, Left virtual DEP and Right virtual DEP of fig. 1); 
back-projecting the left and right color maps closest to the virtual viewpoint position in the first color map to the virtual viewpoint position based on the third depth map to obtain a second color map (Page 4, lines 9-11, to obtain two projection color maps at the virtual viewpoint position, Back projection of fig. 1), 
where the second color map is a projection view of the first color map at the virtual viewpoint position (Page 3, lines 9-11 and Page 7, lines 26-28, back projection is performed to obtain a color projection view of the left and right images of the virtual position, Left virtual RGB and Right virtual RGB of fig. 1); 
correcting the second color map by using an optical flow algorithm to obtain a third color map (Page 3, lines 13-30; Page 6, lines 21 and 22, Optical flow correction of fig. 1), where the optical flow algorithm implements aligning the left and right images of the second color map (Page 3, lines 20 and 31, Page 10, lines 34-39); 
performing weighting calculation and blending on the third color map to obtain a composite image (Page 3, lines 32-37; Page 4, lines 1-9; Page 6, lines 22-25, Weight Fusion and Edge Smoothing of fig. 1).  

Fan teaches at least one processor (1002 and 1026 of fig. 10, 110 of fig. 2, and fig. 3); and a memory communicatively coupled to the at least one processor; where the memory stores instructions executable by the at least one processor (1004 and 1022 of fig. 10), the instructions are executed by the at least one processor to enable the at least one processor to process viewpoint image (fig. 3).
Taking the teachings Wang and Fan together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor with the memory Fan into the system of Wang to avoid the costly and time-intensive processes of capturing a 3D image or manually converting multiple existing 2D images to 3D video.
Regarding claim 21, Wang does not teach a computer storage medium for storing a program, wherein when the program is executed, the image composition according to claim 1 is implemented.  
Fan teaches at least a computer storage medium(1004 and 1022 of fig. 10) for storing a program, wherein when the program is executed (1002 and 1026 of fig. 10, 110 of fig. 2, and fig. 3), the image composition according to claim 1 is implemented (Col. 1, lines 40-50;  Col. 2, lines 49-61).
Taking the teachings Wang and Fan together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Joupi (US 20200082541 A1) discloses Robust Use Of Semantic Segmentation For Depth And Disparity Estimation.

Allowable Subject Matter
Claims 5-6 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425



/TUNG T VO/Primary Examiner, Art Unit 2425